DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021, 04/29/2021, 08/05/2021, 04/11/2022, 05/27/2022, and 10/24/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4 and 26 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The examiner suggests amending claim 10 to read “An extension apparatus for an artificial implanted hair element configured to be implanted in a patient's epidermis”.
Claims 5-9, and 27 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 112
Regarding claim 27, the phrase "other chemical means" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other chemical means"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonati et al (US 2007/0067033 A1).

	Regarding claim 26, Bonati discloses a method for forming a hair extension on an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element projecting beyond the epidermis (Figure 5) and comprising a hollow interior (Figure 3, item 30 comprises a hollow interior for receiving hair extension projection 24 as seen in Figure 2), the artificial implanted hair element having a distal end (Figure 5, distal end annotated below), said method comprising: 
molding a hair extension element (Figures 2 and 3, item 22; paragraph 0036, lines 1-7) on a first end of a hair extension (Figure 3, items 22 and 24); 
forming a projection at a second end (Figures 2 and 3, item 24), opposite said first end (Figure 3, projection 24 is located opposite of hair extension element 22); 
inserting said projection inside the hollow interior of the artificial implanted hair element (Figure 3, projection 24 is depicted in the hollow interior of item 30 which is part of the artificial implanted hair element of Figure 5); 
and securing said projection inside the hollow interior of the artificial implanted hair element (paragraph 0037, lines 5-8).  

    PNG
    media_image1.png
    737
    684
    media_image1.png
    Greyscale

	Regarding claim 27, Bonati discloses wherein said step of securing comprises using friction, heat, adhesive or other chemical means for securing said projection inside the hollow interior of the artificial implanted hair element (paragraph 0037, lines 5-8, securing the projection 24 into the hollow interior of 30 can be done by gluing, mechanical swaging, melt-bonding).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonati et al (US 2007/0067033 A1) in view of Yorizane et al (WO 2014/196643 A1).

	Regarding claim 4,  Bonati discloses an extension apparatus for an artificial implanted hair element in a patient's epidermis (see Bonati, Figure 5), the artificial implanted hair element projecting beyond the epidermis (Figure 5) and comprising a hollow interior (Figure 3, item 30 comprises a hollow interior for receiving hair extension projection 24 as seen in Figure 2), the artificial implanted hair element having a distal end (Figure 5, distal end annotated above), said apparatus comprising: a hair extension (Figure 2, items 22 and 24) having a hair extension element forming a first portion of said hair extension (Figure 2, item 22) and a projection forming a second portion (Figure 2, item 24), opposite said first portion, for being received inside the hollow interior of the artificial implanted hair element (Figure 3, projection 24 is depicted in the hollow interior of item 30 which is part of the artificial implanted hair element of Figure 5). 
	Bonati discloses the invention substantially as claimed but fails to teach that said hair extension comprises a hollow portion.
	However, Yorizane teaches an artificial hair element (see Yorizane, abstract) wherein said hair extension element comprises a hollow portion (see Yorizane, Figure 1; page 3, first full paragraph).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bonati by providing wherein said hair extension element comprises a hollow portion as taught by Yorizane because the presence of a gap at the center of the fiber cross section eliminates the need for heating and cooling to the center of the fiber during hair iron setting, thereby shortening the cooling time. In addition, by providing voids in the fiber cross section, the distance from the center of gravity to the outer periphery is lengthened compared to fibers that do not have voids even with the same area (fineness), therefore the strength of the curl is increased by increasing the cross-sectional second moment.  Furthermore, by having voids in the fiber cross section, when a fiber bundle (hair bundle) of the same volume is used, it becomes lighter than a fiber bundle using fibers that do not have voids, holding a tighter curl due to the decreased weight (see Yorizane, page 3, fourth full paragraph). 
	Regarding claim 5, as set forth supra, the combination discloses wherein said hair extension element comprises synthetic polymers (see Bonati, paragraph 0035).  
	Regarding claim 6, as set forth supra, the combination discloses wherein said hair extension element (see Bonati, Figure 3, item 22) comprises ancillary hair elements (see Bonati, Figure 3, item 22 (annotated below)).    

    PNG
    media_image2.png
    431
    720
    media_image2.png
    Greyscale


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonati et al (US 2007/0067033 A1) in view of Yorizane et al (WO 2014/196643 A1) as applied to claim 6 above, and further in view of Tanaka et al (JP 2014/065981 A).

	Regarding claim 7, as set forth supra, the combination discloses ancillary hair elements, however, the combination does not disclose further comprising bud structures, said bud structures providing points of attachment for further hair extensions if desired.  
	Tanaka teaches further comprising bud structures (Figure 3a, item 12) said bud structures providing points of attachment for further hair extensions if desired (Figure 3a, item 13; page 3, paragraph 9).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing  bud structures, said bud structures providing points of attachment for further hair extensions if desired as taught by Tanaka because the bud structures allow for linking artificial hair or human hair so the hair can be thickened without wearing a wig or partial wig.  In addition the increased hair cannot be easily removed (see Tanaka, page 1, Description, third paragraph).
	Regarding claim 9, as set forth supra, the combination discloses wherein said bud structures are hollow (Figure 3a, item 12 “ring portion”, ring is hollow).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; (2) and rewritten to overcome the rejection of claim 4 under 35 U.S.C. 101. 
The closest prior art of record is Bonati et al (US 2007/0067033 A1) in view of Yorizane et al (WO 2014/196643 A1) in view of Tanaka et al (JP 2014/065981 A) which does not teach or render obvious the cumulative claim limitations. It is noted that the combination teaches an extension apparatus for an artificial implanted hair element in a patient's epidermis, the artificial implanted hair element projecting beyond the epidermis and comprising a hollow interior, the artificial implanted hair element having a distal end, said apparatus comprising: a hair extension having a hair extension element forming a first portion of said hair extension and a projection forming a second portion, opposite said first portion, for being received inside the hollow interior of the artificial implanted hair element; and wherein said hair extension element comprises a hollow portion, wherein said hair extension element comprises ancillary hair elements, wherein said ancillary hair elements further comprise bud structures, said bud structures providing points of attachment for further hair extensions if desired.  
	However, the prior art either individually or in combination with, does not teach or render obvious wherein the bud structures are solid within the context of the cumulative claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774